Exhibit 10.1
    
Execution Version




TRANSITION AGREEMENT


This Transition Agreement (this “Agreement”), dated February 1, 2019, confirms
the following understandings and agreements between National Vision Holdings,
Inc. (the “Company”) and Jeff McAllister (hereinafter referred to as “you” or
“your”).
In consideration of the promises set forth herein, you and the Company agree as
follows:
1.Transition of Role.


(a)Effective January 10, 2019 (the “Transition Date”), you acknowledge the
effectiveness of your transition from your position as Chief Operating Officer
of the Company to your new position as Special Advisor to the Board, which you
will serve through December 31, 2020, or such earlier date that you resign your
employment for any reason, or are terminated by the Company for “Cause” (the
“Transition Period”).


(b)During the Transition Period, you will continue to be employed by the Company
and you will report directly to the Board, providing assistance to the Board,
including with respect to the transition of the role of Chief Operating Officer,
together with such other duties and responsibilities as may reasonably be
assigned to you by the Board. Effective as of the date of this Agreement, you
hereby resign (i) from all board and officer positions at the Company Group,
other than as Special Advisor to the Board pursuant to the terms of this
Agreement and (ii) as a member of any board on which you serve on behalf of the
Company (including, but not limited to, with respect to Ditto Technologies,
Inc.). You acknowledge and agree that, during the Transition Period, you will
have no right, power or authority to assume or create any obligation or
responsibility, express or implied, on behalf of any member of the Company
Group, or to bind any member of the Company Group in any way, or to enter into
contracts, on behalf of any member of the Company Group.


2.Compensation and Benefit During the Transition Period. During the Transition
Period, you will be provided the following compensation and benefits:


(a)Your base salary with respect to calendar year 2019 will be $591,000 and your
base salary with respect to calendar year 2020 will be $606,000. Your other
compensation and benefits will remain the same as in effect immediately prior to
the Transition Date, including (i) your target annual bonus opportunity of 60%
of your annual base salary and (ii) your participation in the Company’s
retirement and welfare benefit plans. Notwithstanding the foregoing, if your
annual bonus for calendar year 2019 or 2020, as calculated under the applicable
Company bonus plan, would result in a bonus that is less than target annual
bonus, subject to your continued employment with the Company in good standing at
the time of payment of such bonus, you will instead receive the target bonus
amount.


(b)You will continue to vest in the Options (as defined in the Option Agreement)
granted to you pursuant to your Stock Option Agreement, dated August 14, 2017





--------------------------------------------------------------------------------

2


(the “Option Agreement”) in the ordinary course; provided, that (i) subject to
you remaining continuously employed through December 31, 2020 (except as
otherwise provided below), with respect to the 28,985 time-based vesting Options
scheduled to vest on August 14, 2021, such Options will instead vest on December
31, 2021, (ii) with respect to the 43,478 performance-based vesting Options that
were scheduled to vest based on actual performance through December 31, 2018,
such performance-based vesting Options will vest as of December 31, 2018, based
on actual performance; and (iii) with respect to the two tranches of 43,478
Options - the first scheduled to vest on December 31, 2019 and the second
scheduled to vest on December 31, 2020 - such Options will vest on the
aforementioned dates regardless of performance so long as you are employed by
the Company on the vesting date. For the sake of clarification, you must be
employed by the Company on December 31, 2019 to receive the full vesting of the
first tranche, and you must be employed by the Company on December 31, 2020 to
receive the full vesting of the second tranche (except as otherwise provided in
subparagraph (e), below, should you be terminated for “Cause”). In the event
that your employment is terminated by you during the Transition Period for any
reason prior to December 31, 2020, your Options will continue to vest as if no
such termination of employment had taken place (subject only to your continued
compliance with the Restrictive Covenant Agreement, as defined below). For
further clarification, attached hereto as Exhibit B is a schedule of the
aforementioned Options and vesting dates.


(c)If, during the Transition Period, you choose to relocate your principal
residence, the Company will provide you with a customary relocation package in
accordance with Company policy unless such relocation relates to your acceptance
of employment or service with another person or entity, in which case the
Company will have no obligation to provide you with any relocation benefits
under this Agreement.


(d)The Company will provide you with outplacement services, at a firm of your
choice, with payment in respect of such services not to exceed $20,000 in the
aggregate.


(e) Notwithstanding anything contained in this Agreement to the contrary, in the
event that the Transition Period ends prior to December 31, 2020 as a result of
your resignation of employment (other than while “Cause” exists), subject to
your continued compliance with the Restrictive Covenant Agreement (as defined
below), you will be entitled to: (A) continued payment of your base salary and
annual bonus (as described above) with respect to calendar years 2019 and 2020
(as if no such termination of employment occurred); (B) full vesting of the two
tranches of Options described in subparagraph (b), above, without regard to
performance as a vesting criteria and vesting of the time-based Options referred
to in Exhibit B per the schedule set forth therein; and (C) health benefits,
provided by the Company, through December 31, 2020 or such earlier time that you
become eligible to receive health benefits as a result of subsequent employment
or service (it being understood that as a condition thereof, the Company may
require you to elect COBRA coverage, in which case the Company will pay or
reimburse you or the Company’s COBRA administrator for the cost of such
continuation coverage during such applicable period).







--------------------------------------------------------------------------------

3


3.Transition Language; Reference Letter. You and the Company will mutually agree
upon language to be communicated regarding the transition of your role as Chief
Operating Officer and, following the Separation Date (other than as a result of
a termination of your employment by the Company for “Cause”), you and the
Company shall reference such language upon request for any comment or
information regarding your role with the Company. In addition, upon request
following the Separation Date (or at such earlier time as may be agreed upon
between you and the Company), the Company will provide you with a reference
letter.


4.Restrictive Covenant Agreement; Executive Severance Plan.


(a)In connection with the execution of this Agreement you agree to execute the
Confidentiality, Non-Interference, and Invention Assignment Agreement set forth
on Exhibit A (the “Restrictive Covenant Agreement”). You and the Company agree
that the restrictive covenants set forth in the Restrictive Covenant Agreement
are incorporated as if fully set out herein, and you hereby acknowledge such
restrictive covenants as a condition to entering into this Agreement and to the
receipt of the compensation and benefits hereunder.


(b)You acknowledge and agree that you will no longer participate in the
Company’s Executive Severance Plan and will not be entitled to receive any
payments or benefits thereunder.


5.Indemnification; D&O Coverage. The Company and its successors and/or assigns,
will indemnify, defend, and hold you harmless to the fullest extent permitted by
the terms of the Company’s charter as in effect as of the date of this Agreement
with respect to any claims that may be asserted in any civil lawsuit or in any
regulatory proceeding or enforcement action brought by a government agency or
government official arising out of any action taken or not taken by you in your
capacity as an officer, director, or Special Advisor to the Board or as a
fiduciary of any Company benefit plan. In addition, you shall be covered as an
insured with respect to your activities as an officer, director, and Special
Advisor to the Board under the terms of the Company’s directors’ and officers’
liability policy. The Company’s indemnification and insurance obligations
hereunder shall remain in effect following the end of your employment
relationship with the Company for any reason.


6.Affirmative Covenants.


(a)You agree that you will make no disparaging or defamatory comments regarding
any member of the Company Group or their respective current or former directors,
officers or employees in any respect or make any comments concerning any aspect
of your relationship with any member of the Company Group or the conduct or
events which precipitated entering into this Agreement or your transition in
role. The Company agrees to instruct its executive officers not to make any
disparaging or defamatory comments regarding you in any respect and further
agrees that any failure to instruct its executive officers not to make any such
disparaging or defamatory comments shall constitute a material breach of this
Transition Agreement. In the event it can be proven by a preponderance of the
evidence that any executive officer or director of the Company or any other
member of the Company Group has made any





--------------------------------------------------------------------------------

4


false of disparaging comment to any person concerning your role as Chief
Operating Officer of the Company or the reasons for your transition to your role
as “Special Advisor,” you will no longer be bound by the non-disparagement
obligations set forth in this sub-paragraph. Your and the Company’s obligations
under this paragraph shall not apply to disclosures required by applicable law,
regulation or order of a court or Governmental Entity (as defined below).


(b)Nothing in this Agreement shall prohibit or impede you from communicating,
cooperating or filing a complaint with any Governmental Entity with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise making disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower provisions of any such law or regulation,
provided that in each case such communications and disclosures are consistent
with applicable law and nothing herein shall preclude your right to receive an
award from a Governmental Entity for information provided under any
whistleblower program. You do not need the prior authorization of (or to give
notice to) the Company regarding any such communication or disclosure. You
hereby confirm that you understand and acknowledge that an individual shall not
be held criminally or civilly liable under any U.S. federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a U.S. federal, state, or local government official or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. You understand and acknowledge further that an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order. Except as
otherwise provided in this paragraph or under applicable law, under no
circumstance will you be authorized to disclose any information covered by
attorney-client privilege or attorney work product of the Company, or the
Company’s trade secrets, without prior written consent of the Company’s General
Counsel or another officer designated by the Company.


(c)You agree that, upon the end of your employment relationship with the
Company, you will promptly return to the Company all property belonging to the
Company Group, including, but not limited to, all proprietary and/or
confidential information and documents (including any copies thereof) in any
form belonging to the Company Group, and any other equipment or property
belonging to any member of the Company Group in your possession, including, to
the extent applicable, laptop, smart phone, keys, card access to the building
and office floors, Employee Handbook, phone card, computer user name and
password, data storage devices and/or voicemail code.


7.Defined Terms. For purposes of this Agreement, the following terms shall have
the following meanings:


(a)“Board” shall mean the board of directors of the Company.







--------------------------------------------------------------------------------

5


(b)“Cause” shall mean (i) conviction of, or plea of guilty or no contest to, any
felony involving moral turpitude, (ii) fraud or misappropriation, embezzlement
or misuse of funds or property belonging to the Company Group or (iii) your
breach of the Restrictive Covenant Agreement (as defined below).    


(c)“Company Group” shall mean the Company or any of its direct or indirect
subsidiaries.


(d)“Governmental Entity” shall mean any U.S. federal, state or local
governmental or law enforcement branch, agency or entity.


8.Legal Fees. The Company shall pay your reasonable documented legal fees
incurred in connection with the negotiation, execution and delivery of this
Agreement.


9.Successors and Assigns. The provisions hereof shall inure to the benefit of
your heirs, executors, administrators, legal personal representatives and
assigns and shall be binding upon your heirs, executors, administrators, legal
personal representatives and assigns. You hereby represent that you have not
assigned any claims which you may have against any member of the Company Group
or their respective current or former directors, officers or employees.


10.Non-Admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of any member
of the Company Group or their respective current or former directors, officers
or employees.


11.No Additional Payments. The payments, rights and benefits described in this
Agreement will be the only such payments, rights and benefits you are to receive
as a result of your employment relationship with the Company and you agree you
are not entitled to any additional payments, rights or benefits not otherwise
described in this Agreement.


12.Entire Agreement. This Agreement, the Restrictive Covenant Agreement and the
Option Agreement constitute the entire understanding and agreement of you and
the Company regarding the matters set forth herein, including, but not limited
to, your employment relationship with the Company.


13.Taxes. The Company may withhold from any payments made under this Agreement
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. You acknowledge and represent that
the Company has not provided any tax advice to you in connection with this
Agreement and you have been advised by the Company to seek tax advice from your
own tax advisors regarding this Agreement and payments and benefits that may be
made to you pursuant to this Agreement.


14.Governing Law; Waiver of Jury Trial. This Agreement is governed by and is to
be construed under the laws of the state of Delaware. Each party to this
agreement also hereby waives any right to trial by jury in connection with any
suit, action, or proceeding under or in connection with this agreement.





--------------------------------------------------------------------------------

6


15.Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same document.


                    
*    *    *







--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




NATIONAL VISION HOLDINGS, INC.


/s/ Patrick R. Moore______________
By:
Patrick R. Moore

Title:
Senior Vice President and Chief Financial Officer



[Signature page to Transition Agreement]

--------------------------------------------------------------------------------

        






/s/ Jeff McAllister________________________
Jeff McAllister




[Signature page to Transition Agreement]

--------------------------------------------------------------------------------


Execution Version


Exhibit A


Restrictive Covenant Agreement


[See attached]




--------------------------------------------------------------------------------

        


CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT
As a condition to entering into my Transition Agreement with National Vision
Holdings, Inc., and in consideration of my continued employment with National
Vision Holdings, Inc. or a subsidiary (the “Company”) and my receipt of the
compensation now and hereafter paid to me under the Transition Agreement and/or
by the Company, I agree to the terms and conditions of this Confidentiality,
Non-Interference, and Invention Assignment Agreement (the “Non-Interference
Agreement”):
1.    Confidential Information.
(a)    Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries (hereinafter referred to as “members,” which together
with the Company, are referred to hereinafter as the “Company Group”) and that
my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, I agree, at all times during the term of my employment with the
Company and at all times thereafter, to hold in confidence, and not to use,
except for the benefit of the Company Group, or to disclose to any person, firm,
corporation, or other entity without written authorization of the Company, any
Confidential Information that I obtain or create. I further agree not to make
copies of such Confidential Information except as authorized by the Company. I
understand that “Confidential Information” means information that the Company
Group has or will develop, acquire, create, compile, discover, or own, that has
value in or to the business of the Company Group that is not generally known and
that the Company wishes to maintain as confidential. I understand that
Confidential Information includes, but is not limited to, any and all non-public
information that relates to the actual or anticipated business and/or products,
research, or development of the Company, or to the Company’s technical data,
trade secrets, or know-how, including, but not limited to, research, product
plans, or other information regarding the Company’s products or services and
markets, customer lists, and customers (including, but not limited to, customers
of the Company on whom I called or with whom I may become acquainted during the
term of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any U.S. federal, state or local governmental or law enforcement
branch, agency or entity (collectively, a “Governmental Entity”); provided,
however, that in such event I will give the Company prompt written notice
thereof so that the Company Group may seek an appropriate protective order
and/or waive in writing compliance with the confidentiality provisions of this
Non-Interference Agreement.
(b)    Former Employer Information. I represent that my performance of all of
the terms of this Non‑Interference Agreement as an employee of the Company Group
has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my employment with the Company,
and I will not disclose to any member of the Company Group, or induce any member
of the Company Group to use, any developments, or confidential or proprietary
information or material I may have obtained in connection with employment with
any prior employer in violation of a confidentiality agreement, nondisclosure
agreement, or similar agreement with such prior employer.
(c)    Permitted Disclosure. Nothing in this Non-Interference Agreement shall
prohibit or impede me from communicating, cooperating or filing a complaint with
any Governmental Entity with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. I understand
that I do not need the prior authorization of (or to give notice to) the Company
regarding any such communication or disclosure. I further understand and
acknowledge that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (i) in confidence to a federal, state, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) in a complaint or


A-2

--------------------------------------------------------------------------------

        


other document filed in a lawsuit or other proceeding, if such filing is made
under seal. I understand and acknowledge further that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order. Notwithstanding the foregoing, under no
circumstance will I be authorized to disclose any information covered by
attorney-client privilege or attorney work product of any member of the Company
Group without prior written consent of the Company’s General Counsel or other
officer designated by the Company.
2.    Developments.
(a)    Developments Retained and Licensed. To the extent applicable, I have
attached hereto, as Schedule A, a list describing with particularity all
developments, original works of authorship, improvements, and trade secrets that
were created or owned by me prior to the commencement of my employment
(collectively referred to as “Prior Developments”), that belong solely to me or
belong to me jointly with another, that relate in any way to any of the proposed
businesses, products, or research and development of any member of the Company
Group, and that are not assigned to the Company hereunder, or if no such list is
attached, I represent that there are no such Prior Developments. If, during any
period during which I perform or performed services for the Company Group both
before or after the date hereof (the “Assignment Period”), whether as an
officer, employee, director, independent contractor, consultant, or agent, or in
any other capacity, I incorporate (or have incorporated) into a Company Group
product or process a Prior Development owned by me or in which I have an
interest, I hereby grant the Company, and the Company Group or its designee
shall have, a non-exclusive, royalty-free, irrevocable, perpetual, transferable
worldwide license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell, and otherwise distribute such Prior
Development as part of or in connection with such product or process. If no
Schedule A has been attached hereto, I represent that I have no Prior
Developments.
(b)    Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may (or have previously)
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception or reduction to practice of the invention to the business
of any member of the Company Group, or actual or demonstrably anticipated
research or development of any member of the Company Group, (ii) result from or
relate to any work performed for any member of the Company Group, or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign to the Company, or its designee, all my right, title,
and interest throughout the world in and to any such Development.
(c)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, or any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.
(d)    Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data


A-3

--------------------------------------------------------------------------------

        


with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments that the Company shall deem
necessary in order to apply for, obtain, maintain, and transfer such rights and
in order to assign and convey to the Company Group the sole and exclusive right,
title, and interest in and to such Developments, and any intellectual property
and other proprietary rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of the
Assignment Period until the expiration of the last such intellectual property
right to expire in any country of the world; provided, however, the Company
shall reimburse me for my reasonable expenses incurred in connection with
carrying out the foregoing obligation. If the Company is unable because of my
mental or physical incapacity or unavailability for any other reason to secure
my signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact to act for and in my behalf and stead to execute
and file any such applications or records and to do all other lawfully permitted
acts to further the application for, prosecution, issuance, maintenance, and
transfer of letters patent or registrations thereon with the same legal force
and effect as if originally executed by me. I hereby waive and irrevocably
quitclaim to the Company any and all claims, of any nature whatsoever, that I
now or hereafter have for past, present, or future infringement of any and all
proprietary rights assigned to the Company.
3.    Returning Company Group Documents.
I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the premises of, and owned by, the Company (or any
other member of the Company Group), including disks and other storage media,
filing cabinets, and other work areas, is subject to inspection by personnel of
any member of the Company Group at any time with or without notice.
4.    Disclosure of Agreement.
As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.
5.    Restrictions on Interfering.
(a)    Non-Competition. During the period of my employment with the Company
(the “Employment Period”) and the Post-Termination Restricted Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities within the United States of
America or any other jurisdiction in which any member of the Company Group
engages in business derives a material portion of its revenues or has
demonstrable plans to commence business activities in.
(b)    Non-Interference. During the Employment Period and the Post-Termination
Restricted Period, I shall not, directly or indirectly for my own account or for
the account of any other individual or entity, engage in Interfering Activities.
(c)    Non-Disparagement. I agree that during the Employment Period, and at all
times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or their respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my employment from any
member of the Company Group. However, my obligations under this subparagraph (c)
shall not apply (i) (A) to disclosures required by applicable law, regulation,
or order of a court or governmental agency or (B) to disclosures or
communications described in Section 1(c) of this Non-Interference Agreement or
otherwise


A-4

--------------------------------------------------------------------------------

        


protected from restriction under applicable law or (ii) in the event it can be
proven by a preponderance of the evidence that any executive officer or director
of the Company or any other member of the Company Group has made any false or
disparaging comment to any person concerning my role as Chief Operating Officer
of the Company or the reasons for my transition to my role as “Special Advisor”.
(d)    Definitions. For purposes of this agreement:
“Business Relation” shall mean any current or prospective client, customer,
licensee, supplier, or other business relation of the Company Group, or any such
relation that was a client, customer, licensee or other business relation within
the prior six (6)-month period, in each case, with whom I transacted business or
whose identity became known to me in connection with my relationship with, or
employment by, the Company.
“Competitive Activities” shall mean any business activities for, or on behalf
of, the following companies: (i) Visionworks, (ii) Stanton Optical and (iii)
Eyemart.
“Interfering Activities” shall mean (A) encouraging, soliciting, or inducing, or
in any manner attempting to encourage, solicit, or induce, any Person employed
by, or providing consulting services to, any member of the Company Group to
terminate such Person’s employment or services (or in the case of a consultant,
materially reducing such services) with the Company Group, (B) hiring any
individual who was employed by the Company Group within the six (6)-month period
prior to the date of such hiring, or (C) encouraging, soliciting, or inducing,
or in any manner attempting to encourage, solicit, or induce, any Business
Relation to cease doing business with or reduce the amount of business conducted
with the Company Group, or in any way interfering with the relationship between
any such Business Relation and the Company Group.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint‑stock company, trust (charitable or
non-charitable), unincorporated organization, or other form of business entity.
“Post-Termination Restricted Period” shall mean the period commencing on the
date of the termination of the Employment Period for any reason and ending on
the eighteen (18)‑month anniversary of such date of termination.
6.    Reasonableness of Restrictions.
I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I further acknowledge that the restrictions and limitations
set forth in this agreement will not materially interfere with my ability to
earn a living following the termination of my employment with the Company and
that my ability to earn a livelihood without violating such restrictions is a
material condition to my employment with the Company.
7.    Independence; Severability; Blue Pencil.
Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this agreement or any part of any of them is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of this Non-Interference Agreement, which shall be given
full effect without regard to the invalid portions. If any of the covenants
contained herein are held to be invalid or unenforceable because of the duration
of such provisions or the area or scope covered thereby, I agree that the court


A-5

--------------------------------------------------------------------------------

        


making such determination shall have the power to reduce the duration, scope,
and/or area of such provision to the maximum and/or broadest duration, scope,
and/or area permissible by law, and in its reduced form said provision shall
then be enforceable.
8.    Injunctive Relief.
I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to any member of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, monetary damages (e.g.,
disgorgement of profits or recoupment or forfeiture of any payments or benefits
provided under the Plan) or other equitable relief by a court of appropriate
jurisdiction in the event of any breach or threatened breach of the terms of
this Non-Interference Agreement without the necessity of proving irreparable
harm or injury as a result of such breach or threatened breach. Notwithstanding
any other provision to the contrary, I acknowledge and agree that the
Post-Termination Restricted Period shall be tolled during any period of
violation of any of the covenants in paragraph 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.
9.    Cooperation.
I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge. As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph. I also agree that, in the
event I am subpoenaed by any person or entity (including, but not limited to,
any Governmental Entity) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise), that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.
10.    General Provisions.
(a)    Governing Law; Waiver of Jury Trial. The validity, interpretation,
construction, and performance of this Non-Interference Agreement shall be
governed by the laws of the United States of America and the State of Delaware,
without giving effect to the principles of conflict of laws. BY EXECUTION OF
THIS NON-INTERFERENCE AGREEMENT, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT.
(b)    Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.
(c)    Successors and Assigns. This Non-Interference Agreement will be binding
upon my heirs, executors, administrators, and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns. I
expressly acknowledge and agree that this Non-Interference Agreement may be
assigned by the Company without my consent to any other member of the Company
Group as well as any purchaser of all or substantially all of the assets


A-6

--------------------------------------------------------------------------------

        


or stock of the Company, whether by purchase, merger, or other similar corporate
transaction, provided that the license granted pursuant to Section 2(a) may be
assigned to any third party by the Company without my consent.
(d)    Survival. The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.




A-7

--------------------------------------------------------------------------------






I, _______________________, have executed this Confidentiality,
Non-Interference, and Invention Assignment Agreement on the respective date set
forth below:




Date:
 
 
 
 
 
 
 
(Signature)
 







[Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement]

--------------------------------------------------------------------------------






SCHEDULE A
LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2
Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



_____    Additional Sheets Attached
Signature of Executive: ________________________
Name of Executive: Jeff McAllister
Date: ________________________







--------------------------------------------------------------------------------

    






Exhibit B


Options




Equity Award Vesting Schedule


 
 
Fiscal Year End December 31,
 
2017
2018
2019
2020
Time-Based Options
28,985
28,985
28,985
28,985
Time-Based Options Vesting Date
8/14/2018
8/14/2019
8/14/2020
12/14/2021
Performance Options (1)
43,478
21,739
43,478
43,478
Performance Option Vesting Date
12/30/2017
12/31/2018
12/31/2019
12/31/2020
(1) Performance Option vesting for FY18 is estimated at 50% based on latest
Company estimates.






